MEMORANDUM **
Angel Ramon Barraza-Arballo appeals from his guilty-plea conviction and 46-month sentence imposed for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1826.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Barraza-Arballo has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or government brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Accordingly, we affirm the district court’s judgment.
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir. 2000), we remand the case to the district court with instructions that it delete from the judgment.the incorrect reference to § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to delete the reference to § 1326(b)).
We grant counsel’s motion to withdraw. The motion for substitution of counsel, filed on December 26, 2006, by counsel for appellant, is denied as moot.
AFFIRMED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.